DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 07/15/2022 has been entered. Claims 1-16 remain pending in the application. Applicant’s amendments to the claims and specification have overcome each and every objection previously set forth in the Non-Final Office Action mailed 04/19/2022.

Claim Objections
Claims 1, 3-4, 6, 12 and 16 are objected to because of the following informalities:
Claim 1 lines 8 and 9; claim 5 lines 5 and 7; claim 6 lines 4 and 6; Claim 7 lines 4 and 5; claim 8 line 4; claim 9 line 4; and claim 12 lines 10 and 11 recite the limitation “the another”, --the other-- is suggested.
Claim 1 line 10 reads “section is performed and”, --section and-- is suggested.
Claim 1 line 10 reads “another”, --the other-- is suggested.
Claim 3 line 3 reads “an axis to coincide with the axis of the another”, --the axis to coincide with an axis of another-- is suggested.
Claim 4 line 3 reads “the direction”, --a direction-- is suggested.
Claim 4 line 3 reads “the axis”, --an axis-- is suggested.
Claim 4 line 8 reads “the axial”, --an axial-- is suggested.
Claim 6 line 7 reads “a terminal”, --the respective terminal-- is suggested.
Claim 12 line 9 reads “system”, --section-- is suggested.
Claim 12 line 11 reads “section and the”, --section is performed and the-- is suggested.
Claim 16 line 17 reads “the second”, --a second-- is suggested.
Claim 16 line 19 reads “the first”, --a first-- is suggested.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 9-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nobuyoshi (JP 63150180 A).
Regarding claim 1, Nobuyoshi discloses an assembly for a robot (see Fig. 1, 1) comprising: a main body (16) with a coupling section (10), wherein the coupling section has a first positioning section (11, 19; 12, 20) and a second positioning section (17; 18), and wherein the assembly is configured so that positioning between the coupling section and another coupling section of another main body (10) is performed by the first positioning section (see Fig. 2 and 3, wherein 11, 19 will couple with 12, 20 before 17 will couple with 18), and then, in a state where the positioning between the coupling section and the another coupling section has been performed, positioning between the coupling section and the another coupling section is performed by the second positioning section is performed and the coupling section is coupled to another coupling section (see Fig 2 and 3, wherein after 11, 19 and 12, 20 are coupled, then 17 will couple with 18), and wherein a position of the first positioning section is different from a position of the second positioning section in a coupling direction of the coupling section (see Fig. 3).
Regarding claim 2, Nobuyoshi discloses the coupling direction is defined as an axial direction (axial direction of 10), and the assembly is configured so that positioning in a direction of rotation around an axis is performed by the first positioning section (11, 19; 12, 20), and wherein positioning in both of the axial direction and the direction of rotation around the axis is performed by the second positioning section (17; 18).
Regarding claim 3, Nobuyoshi discloses the coupling section has a coaxial guiding surface (see Fig. 2, outer surface of 11; inner surface of 16) which is configured for causing an axis to coincide with the axis of the another coupling section (see Fig. 3).
Regarding claim 4, Nobuyoshi discloses the first positioning section (11, 19; 12, 20) comprises two first alignment elements which are spaced in the direction of rotation around the axis (see Fig. 2), wherein the second positioning section (17; 18) comprises three or more second alignment elements (17 and the recesses between 17; 18 and the raised portions between 18) which are spaced in the direction of rotation around the axis (see Fig. 2), and wherein the assembly is configured so that in the state where positioning in the direction of rotation around the axis has been performed by the first positioning section (see Fig. 2 and 3, wherein 11, 19 will couple with 12, 20 before 17 will couple with 18), positioning in both of the axial direction and the direction of rotation around the axis is performed by the second positioning section (see Fig 2 and 3, wherein after 11, 19 and 12, 20 are coupled, then 17 will couple with 18).
Regarding claim 9, Nobuyoshi discloses a first coupling section (see Fig. 3, left 10 in the figure) and a second coupling section (see Fig. 3, right 10 in the figure) as the coupling section, wherein each of the first coupling section and a the second coupling section is capable of coupling to another coupling section of the another assembly (see Fig. 1). 
Regarding claim 10, Nobuyoshi discloses a coupling direction of the first coupling section (see Fig. 1, upper 10 of lower 1 in the figure) is orthogonal to a coupling direction of the second coupling section (see Fig. 1, lower 10 in lower 1 in the figure; note, the joint 3 of the robot arm can be rotated such that the top and bottom 10 are orthogonal). 
Regarding claim 11, Nobuyoshi discloses a coupling direction of the first coupling section (see Fig. 1, upper 10 of lower 1 in the figure) is opposite to a coupling direction of the second coupling section (see Fig. 1, lower 10 in lower 1 in the figure). 
Regarding claim 12, Nobuyoshi discloses a robot device (see Fig. 1) comprising a plurality of assemblies (1) for a robot which are coupled in a successive manner (see Fig. 1), wherein each of the assemblies comprises: a main body (16) with a coupling section (see Fig. 3, 10), wherein the coupling section has a first positioning section (11, 19; 12, 20) and a second positioning section (17; 18), wherein the assembly is configured so that positioning between the coupling section and another coupling section of another main body (see Fig. 1, between top 1 and bottom 1) is performed by the first positioning system, (see Fig. 2 and 3, wherein 11, 19 will couple with 12, 20 before 17 will couple with 18), and then, in a state where the positioning between the coupling section and the another coupling section has been performed, positioning between the coupling section and the another coupling section is performed by the second positioning section and the coupling section is coupled to another coupling section (see Fig 2 and 3, wherein after 11, 19 and 12, 20 are coupled, then 17 will couple with 18), and wherein a position of the first positioning section is different from a position of the second positioning section in a coupling direction of the coupling section (see Fig. 3). 
Regarding claim 13, Nobuyoshi discloses the coupling section (10) protrudes in a tubular shape from the main body (see Fig. 3), wherein the first positioning section (12, 20) includes a first alignment element (12) which is a recess disposed between a plurality of overhangs (20), the overhangs overhanging inwardly from an inner side of the coupling section (see Fig. 2), and wherein the second positioning section (18) includes a second alignment element (see Fig. 2, raised portions between 18) which is a convex section on a tip edge of the coupling section, the tip edge being opposite to a connection of the coupling section to the main body (see Fig. 3). 
Regarding claim 14, Nobuyoshi discloses the coupling section (10) has a tubular shape (see Fig. 2), wherein the coupling section has a step (see Fig. 3, rightmost face of 16 which is stepped) which is disposed on an outer circumference of the coupling section and extends in a direction of rotation around an axis of the coupling section (see Fig. 2), wherein the second positioning section (17) includes a second alignment element (recessed portions between 17) which is a recess in the step, and wherein the first positioning section (11, 19) includes a first alignment element (11, 19) which is a convex section protruding from an edge of the coupling section (see Fig. 3). 
Regarding claim 15, Nobuyoshi discloses wherein a second coupling section (see Fig. 1, bottom 10 of the upper 1 in the figure) protrudes in a tubular shape from the main body (see Fig. 3, right 10 in the figure, and see Fig. 2, wherein the couple section protrudes from 16), wherein the first positioning section (12, 20) includes a first alignment element (12) which is a recess disposed between a plurality of overhangs (20), the overhangs overhanging inwardly from an inner side of the second coupling section (see Fig. 2), wherein the second positioning section (18) includes a second alignment element (see Fig. 2, raised portions between 18) which is a convex section on a tip edge of the second coupling section, the tip edge being opposite to a connection of the second coupling section to the main body (see Fig. 3), wherein the first coupling section (see Fig. 3, left 10 in the figure) has a tubular shape (see Fig. 2), wherein the first coupling section (17) has a step (see Fig. 3, rightmost face of 16 which is stepped) which is disposed on an outer circumference of the first coupling section and extends in a direction of rotation around an axis of the first coupling section (see Fig. 2), wherein the second positioning section (17) of the first coupling section includes a second alignment element (recessed portions between 17) which is a recess in the step, and wherein the first positioning section (11, 19) of the first coupling section includes a first alignment element (11, 19) which is a convex section protruding from an edge of the first coupling section (see Fig. 3). 
Regarding claim 16, Nobuyoshi discloses wherein a second coupling section (see Fig. 1, bottom 10 of the upper 1 in the figure) protrudes in a tubular shape from the main body (see Fig. 3, right 10 in the figure, and see Fig. 2, wherein the couple section protrudes from 16), the second coupling section being the coupling section of one assembly of the plurality of assemblies (see Fig. 1), wherein the first positioning section (12, 20) of the second coupling section includes a first alignment element (12) which is a recess disposed between a plurality of overhangs (20), the overhangs overhanging inwardly from an inner side of the second coupling section (see Fig. 2), wherein the second positioning section (18) of the second coupling section includes a second alignment element (see Fig. 2, raised portions between 18) which is a convex section on a tip edge of the second coupling section, the tip edge being opposite to a connection of the second coupling section to the main body (see Fig. 2), wherein a first coupling section (see Fig. 1, top 10 of the lower 1 in the figure) has a tubular shape (see Fig. 2 and 3), the first coupling section being the coupling section of another assembly of the plurality of assemblies (see Fig. 1), wherein the first coupling section has a step (see Fig. 3, rightmost face of 16 which is stepped) which is disposed on an outer circumference of the first coupling section and extends in a direction of rotation around an axis of the first coupling section (see Fig. 2), wherein the second positioning section (17) of the first coupling section includes a second alignment element which is a recess in the step (recessed portions between 17), and wherein the first positioning section (11, 19) of the first coupling section includes a first alignment element (11, 19) which is a convex section protruding from an edge of the first coupling section (see Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobuyoshi (JP 63150180 A) in view of Burridge (US 20130340560 A1).
Regarding claim 5, Nobuyoshi fails to disclose a circuit board mounted to the coupling section, wherein the circuit board includes a terminal for power supply and a terminal for signal, and wherein when coupling the coupling section to the another coupling section, the terminal for power supply and the terminal for signal are configured to be connected to respective terminal sections on a circuit board mounted to the another coupling section. However, Burridge teaches a circuit board (see Fig. 6, 380) mounted to the coupling section (305), wherein the circuit board includes a terminal for power supply and a terminal for signal (see Fig. 19, 392; see paragraph [0070], wherein 392 is disclosed as power and data receptacles), and wherein when coupling the coupling section to the another coupling section (105), the terminal for power supply and the terminal for signal are configured to be connected to respective terminal sections (see Fig. 14, 232) on a circuit board (220) mounted to the another coupling section (see Fig. 6). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Nobuyoshi with a circuit board with a terminal for signals and a terminal for power supply, as taught by Burridge, to allow for power and data to be transferred across the mating surfaces (see paragraph [0070]; and to eliminate the need for external cables to be run to the end effector which could interfere with the operation of the robot.
Regarding claim 6, the combination of claim 5 elsewhere above would necessarily result in the following limitations: when coupling the coupling section (Burridge, 305) to the another coupling section (Burridge, 105), connection of the terminal for signal (Burridge, see Fig. 19, 392) to a terminal section on the circuit board (Burridge, 232) mounted to the another coupling section (Burridge, 105) is performed in a state where the terminal for power supply (Burridge, 392) has been connected to a terminal section (Burridge, 232). Note: due to 392 being power and data receptacles, the left most 392 can be power and the right most 392 can be data, as such, connecting 305 with 105 with a slight tilt to the left will result in the power being connected before the data. In other words, the device of Burridge is inherently capable of performing the above limitations. Burridge fails to disclose the terminal for power supply and the terminal for signal share a common ground. However, it has been held that a rearrangement of parts, which does not modify the operation of the device, is an obvious matter of design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Further motivation exists for providing a common ground between the power supply terminal and the signal terminal since one having ordinary skill in the art would have known that providing a common ground between both terminals reduces the number of parts and simplifies assembly, both of which reduce manufacturing costs.
Regarding claim 7, Nobuyoshi fails to disclose the main body includes a fastening ring rotatably supported thereon, the fastening ring having a thread groove, and wherein in a state where the coupling section has been coupled to the another coupling section, the thread groove is configured to be screwed with the another coupling section by rotating the fastening ring in one direction. However, Burridge teaches the main body (65, 75) includes a fastening ring (see Fig. 6, 160) rotatably supported thereon, the fastening ring having a thread groove (169), and wherein in a state where the coupling section (305) has been coupled to the another coupling section (105), the thread groove is configured to be screwed with the another coupling section by rotating the fastening ring in one direction (see Fig. 5). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Nobuyoshi with a fastening ring, as taught by Burridge, to hold firmly together (i.e., to lock) the assemblies and the accompanying joints (see paragraph [0077]; and to provide a covering on the interface between the coupling sections which can prevent dirt and debris from interfering with the internal parts and connections.
Regarding claim 8, the combination of claim 7 elsewhere above would necessarily result in the following limitations: the assembly (Burridge, 60) is configured so that the terminal for power supply (Burridge, 392) and the terminal for signal (Burridge, 392) are disconnected from the respective terminal sections (Burridge, 232) by the coupling section (Burridge, 305) being separated from the another coupling section (Burridge, 105) which accompanies rotation of the fastening ring (Burridge, 106) in another direction (Burridge, see Fig. 5).

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejections that were necessitated by an amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/Primary Examiner, Art Unit 3658